Case 2:19-cv-02594-JPM-cgc Document 112 Filed 09/02/20 Page 1 of 3                    PageID 489




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION
 ______________________________________________________________________________

 CARLOS BOYLAND, individually and
 on behalf of all others similarly situated,                 Case No. 2:19-cv-02594

        Plaintiff,
                                                      NOTICE OF WITHDRAWAL
                                                           FROM LAWSUIT

 v.

 MID-SOUTH TRANSPORTATION
 MANAGEMENT, INC.,

       Defendant.
 ______________________________________________________________________________

        PLEASE TAKE NOTICE, that pursuant to 29 U.S.C. § 216, Plaintiffs hereby file the

 attached Plaintiff’s Withdrawal Form (s) for the following person:

        Tracy Abercrombie

 Dated: September 2, 2020

                                               Respectfully submitted,

                                               /s/ Rachhana T. Srey
                                               Rachhana T. Srey – MN Bar #340133
                                               Caroline E. Bressman – MN Bar #040013
                                               (admitted generally to the W.D. Tenn.)
                                               NICHOLS KASTER, PLLC
                                               4600 IDS Center
                                               80 South 8th Street
                                               Minneapolis, MN 55402
                                               Telephone: 612-256-3200
                                               Fax: 612-338-4878
                                               srey@nka.com
                                               cbressman@nka.com

                                               &
Case 2:19-cv-02594-JPM-cgc Document 112 Filed 09/02/20 Page 2 of 3       PageID 490




                                    William B. Ryan – TN Bar #20269
                                    Janelle C. Osowski – TN Bar #31359
                                    DONATI LAW, PLLC
                                    1545 Union Avenue
                                    Memphis, TN 38104
                                    Telephone: 901-278-1004

                                    Fax: 901-278-3111
                                    billy@donatilawfirm.com
                                    janelle@donatilaw.com

                                    ATTORNEYS FOR PLAINTIFFS




                                      2
Case 2:19-cv-02594-JPM-cgc Document 112 Filed 09/02/20 Page 3 of 3                   PageID 491




                                CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing document has been served via the court’s ECF

 system on the following:


 Justin R. Barnes, Esq.
 William R. Moseley, Esq.
 Jay A. Ebelhar, Esq.
 Jackson Lewis P.C.
 171 17th Street NW, Ste. 1200
 Atlanta, GA, 30363
 ATTORNEYS FOR DEFENDANT

                                             /s/Rachhana T. Srey
